NONPRECEDENTIAL DISPOSITION
                             To be cited only in accordance with
                                      Fed. R. App. P. 32.1



               United States Court of Appeals
                                  For the Seventh Circuit
                                  Chicago, Illinois  60604

                                  Submitted April 16, 2009*
                                   Decided April 17, 2009

                                           Before

                             JOEL M. FLAUM, Circuit Judge

                             ILANA DIAMOND ROVNER, Circuit Judge

                             ANN CLAIRE WILLIAMS, Circuit Judge

No.  08‐2567

GREG WHITE,                                         Appeal from the United States District
     Plaintiff‐Appellant,                           Court for the Northern District of
                                                    Illinois, Eastern Division.
       v.
                                                    No. 1:07‐cv‐00437
THOMAS MONOHAN, et al., 
    Defendants‐Appellees.                           William T. Hart,
                                                    Judge.

                                         O R D E R

       Greg White, a civilly committed person previously housed at the Joliet Facility for
Sexually Violent Persons, brought suit under 28 U.S.C. § 1983 against Thomas Monohan, the
director of the facility, and several facility employees.  White alleged that the inhumane
conditions of his confinement—including poisonous drinking water, extreme temperatures,



       *
        After an examination of the briefs and the record, we have concluded that oral
argument is unnecessary.  Thus, the appeal is submitted on the briefs and the record.  See 
Fed. R. App. P. 34(a)(2).
No. 08‐2567                                                                                   Page 2

and insect infestation—violated his right to due process.  The district court dismissed
White’s claims for failure to state a claim.  We vacate and remand.

         White alleged the following facts in his amended complaint and his briefs, which we
may consider so long as the brief’s allegations are consistent with the complaint.  See Flying J
Inc. v. City of New Haven, 549 F.3d 538, 542 n.1 (7th Cir. 2008).  For over five years White was
civilly confined to a cell where he was forced to drink “foul infested brown colored
contaminated water” that he calls poisonous and that the Environmental Protection Agency
had deemed dangerous; he attached an EPA report from his detention center detailing the
levels of contamination in the water.  He also contended his cell lacked proper air
ventilation, producing excessive heat in the summer and excessive cold in the winter.  In his
response to Monohan’s motion to dismiss, White elaborated that the cell reached
temperatures as high as 110 to 130 degrees during the summer.  Additionally, he alleged
that his cell was infested with “bugs, roaches, spiders, wasps, [and] bees” that had bitten
and stung him, leaving scars on his legs, arms, and back.  In his brief on appeal, White
elaborates further that these conditions have led him to vomit blood.  White claimed that he
informed facility officials, including Monohan, of the conditions in his cell, but that
everyone he told not only refused to address his concerns, but actually retaliated against
him by trying to worsen the conditions in his cell.  White asked for money damages and
requested a consultation with an outside medical doctor.  

       The district court screened White’s complaint, 28 U.S.C. § 1915A, and dismissed his
claim about the poisonous drinking water, reasoning that White had failed to allege that the
water at the facility was worse than that in the general area.  The court later dismissed the
remaining claims for failure to state a claim, see FED. R. CIV. P. 12(b)(6), explaining that
White had failed to allege that either the extreme temperatures or infestation had been
severe enough to cause him injury.  White appeals.

        We apply de novo review to both a § 1915A dismissal at screening and a Rule
12(b)(6) dismissal for failure to state a claim.  See Bridges v. Gilbert, 557 F.3d 541, 545 (7th Cir.
2009); Lagerstrom v. Kingston, 463 F.3d 621, 624 (7th Cir. 2006).  We will review somewhat
more liberally White’s pro se complaint than we would one drafted by a trained attorney. 
See Erickson v. Pardus, 127 S.Ct. 2197, 2200 (2007) (per curiam); Obriecht v. Raemisch, 517 F.3d
489, 492 n. 2 (7th Cir. 2008).  As with our review of any order dismissing a case for failure to
state a claim, we draw all inferences in the plaintiff’s favor.  See INEOS Polymers Inc. v. BASF
Catalysts, 553 F.3d 491, 497 (7th Cir. 2009).  White’s complaint need only “illuminate the
nature of the claim and allow the defendants to respond,” George v. Smith, 507 F.3d 605, 608
(7th Cir. 2007), though he can unwittingly plead himself out of court by asserting facts that
preclude relief, see Edwards v. Snyder, 478 F.3d 827, 830 (7th Cir. 2007).  The Due Process
Clause protects White, a civilly committed person, against cruel and inhumane treatment;
No. 08‐2567                                                                                  Page 3

here, this protection means that the government may not, through deliberate indifference to
a known risk of serious injury, deny White “adequate food, clothing, shelter, and medical
care.”  Farmer v. Brennan, 511 U.S. 825, 832 (1994); see also Sain v. Wood, 512 F.3d 886, 893 (7th
Cir. 2008); Collignon v. Milwaukee County, 163 F.3d 982, 987 (7th Cir. 1998). 

        White has stated a due‐process claim based on the alleged conditions of his
confinement.  We turn first to White’s poisoned‐water claim.  The district court reasoned
that White could not maintain a claim based on poisonous water because it assumed, in the
defendant’s favor, that White drank “the same water used by the area’s general
population.”  But White alleged that the facility staff were told not to drink the facility’s
water because the facility’s water was poisonous, thereby distinguishing it from the general
population’s water.  The district court also reasoned that, under Carroll v. DeTella, 255 F.3d
470 (7th Cir. 2001), White could not maintain a claim based on allegations of polluted water
as a matter of law.  But Carroll was decided on summary judgment.  And in Carroll we
explained that were the government “[p]oisoning the prison water supply” (which it was
not in Carroll) then the government’s conduct would be unconstitutional, but simply
“failing to provide a maximally safe environment” for prisoners did not amount to a
constitutional violation.  Carroll, 255 F.3d at 472.  See also Helling v. McKinney, 509 U.S. 25,
33‐34 (1993) (suggesting inmates could successfully complain about unsafe drinking water
without waiting for onset of symptoms).  Moreover,  in Carroll, the evidence at summary
judgment did not establish that the water supply violated EPA standards, and we held that,
as such, the water was not so polluted as to amount to a constitutional violation.  Id. at 473. 
By contrast, White alleges that officials knew that the water at his facility has fallen below
EPA standards, and he submitted evidence to this effect.  Accordingly, we cannot say that
White’s allegation of water poisoning fails to state a claim upon which relief can be granted.

        Similarly, White has stated a conditions‐of‐confinement claim based on extreme cell
temperatures resulting from poor ventilation.  Regarding White’s allegations of
temperatures exceeding 110 degrees, the district court thought that it was “not credible that
[White’s] cell reached that high a temperature for a sustained period of time since plaintiff
does not allege that he suffered from any temporary or permanent heat‐related illness.”  But
in deciding a motion to dismiss, the district court must accept as true all well pleaded facts
and draw all permissible inferences, other than the utterly fantastic, in the plaintiff’s favor. 
See Hecker v. Deere & Co., 556 F.3d 575, 580 (7th Cir. 2009).  Here, White’s allegations that
summer‐time temperatures exceeded 110 degrees are not absurd.  And furthermore, he did
allege that the conditions of his cell caused him to vomit blood.  Therefore, White’s claims of
poor ventilation and extreme temperatures sufficiently stated a claim.  See Sanders v.
Sheahan, 198 F.3d 626, 628‐29 (7th Cir. 1999) (reversing district court’s dismissal of prisoner’s
complaint and holding that prisoner had stated a claim based on excessive heat and poor
ventilation); see also Gillis v. Litscher, 468 F.3d 488, 493 (7th Cir. 2006) (explaining that prisons
No. 08‐2567                                                                               Page 4

must provide “reasonably adequate ventilation, sanitation, bedding, hygienic materials, and
utilities” (quotation marks and citation omitted)); Board v. Farnham, 394 F.3d 469, 486‐87 (7th
Cir. 2005) (holding inmate could state an Eighth Amendment cause of action based on poor
ventilation); Dixon v. Godinez, 114 F.3d 640, 643 (7th Cir. 1997) (holding prisoner could bring
suit claiming inhumane conditions; “[c]old temperatures need not imminently threaten
inmatesʹ health to violate the Eighth Amendment”); Del Raine v. Williford, 32 F.3d 1024, 1035
(7th Cir. 1994) (holding inmate need not allege frostbite or hypothermia to establish that
cold temperatures endangered inmateʹs health).

         Next we come to White’s claim of insect infestation, which the district court
dismissed because White did not allege an injury or illness resulting from the infestation.   
The district court relied on Sain, where we rejected an infestation claim at the summary
judgment stage because the civilly committed person had failed to show that the pest
infestation (several cockroaches) produced any serious injuries.  512 F.3d at 894.  But White
has alleged a more serious infestation than the one at issue in Sain:  White claimed that for
over five years the “bugs, roaches, spiders, wasps, [and] bees” had bitten and stung him so
often as to leave multiple scars, wounds, and sores, causing him internal injuries.  Though
this is a close case, we believe White’s allegations of permanent injuries are sufficiently
serious to state a claim based on pest infestation.  See Antonelli v. Sheahan, 81 F.3d 1422, 1431
(7th Cir. 1996) (holding inmate had stated a claim for inhumane conditions of confinement
based on allegations of pest infestation spanning sixteen months even where prison official
sprayed cell twice).

        Finally we turn to Monohan’s argument that White’s complaint failed to allege his
personal involvement in the misconduct.  White has alleged generally in his amended
complaint that all the defendants (including Monohan) were aware of the conditions of
White’s cell and did “nothing” to address the conditions except make them worse.  The
defendants are therefore on notice of White’s grievance of their alleged personal
involvement, see Fed.R.Civ.P. 8.  See also Antonelli, 81 F.3d at 1429 (holding that general
allegation that defendants were involved in unconstitutional conditions of cell sufficient to
state a claim); Reed v. McBride, 178 F.3d 849, 853‐55 (7th Cir. 1999) (holding that prisoner had
sufficiently stated a claim where prisoner alleged officials were aware of inhumane
conditions and did nothing to alleviate the problem sufficiently stated a claim).

      Accordingly, we VACATE the district court’s judgment and REMAND for further
proceedings.